THEA~~~NEY        GENERAL.
                     OF TEXAS




              .~                         February   17, 1939
Han';Birl Conneti,Jr.
CFlnili~~~l~Dlfi.ti-l~t
                  Attorney
Eastland, Texas
Dear Sir:                    Opinion-No. Ok-323
                             Re: Requirement that tioterobtain
                                  city poll tax to vote In
                                  municipal election.
       Your letter of February 4th has been received, request-
ing our opinion whether a voter may be required to obtain a
city poll tax in order to vote in a municipal election.
       We~resp~~tfully dlredt your attention to'Artlcle 1030,
R.C.S., 1925, as amended, same reading as follows:
       "The City Council shall have power to levy
    and collect ariannual poll t&x, not to exceed
    One ($1.00) Dollar to every Inhabitant of s&Id
    city over the'age of twenty-one (21) and under
    sixty (60) years, those persons exempt by law
    from paying the State Poll Tax except&l, who
    Is a resident thereof at the time of such an-
    nual assessment."
       The exact questions you raise do not aeem to have been
passed upon by our courts of last report.
       However, an'elaborate conference opinion waPjwrltteii~
                                                            by
Eon. Elbert Booper, First Assist&it Attorney General,--onMarch
27~;1934. (See Report and Opinions oftAttoi9ieyGeneral, 1932-
1934; Op. No. 2945, p. 265) This opinion passed tiponall the
questlohs of the constltutionallty of the requirements of
tiltlea&I to city poll taxes, and held a resident of a city.
authorized to levy a clty'poll tax nest have duly paid ‘game,
as well as the state and county poll tax In ord@ to qtiallfy
aa a voter In City electlons. Of course, this could not be
extended to require payment of such city poll tax as a pre-
requisite to voting in state and county elections.
       Mr. Hooper's opinion has been repeatedly followed In
letter opinions ,subsequentto Its rendition.
      We agree with the pertinent provisions of Mr. Booper's
Hon. Earl Conner, Jr., February 17, 1939, page 2      O-323


opinion, and you are advised it is within the constitutional
$mwer of the Cit.3of Eastland to~requlre voters to obtain a
city poll tax receipt in order to vote in the municipal election.
       By 'ourholding above, your second question need not
be answered.
                              Yours very truly
                           ATTORNEYGENERALOFTEXAS

                              By s/k3enj&ln Woodall
                                   BenjainlnWoodall
                                   Assistant
BW:AW:+,
APPROm:
  e/Gerald C. Mann
AT!PORNEYI?KERALOF TEXAS